
	

113 HRES 771 IH: Recognizing the 100-year anniversary of Big Brothers Big Sisters Southeastern Pennsylvania.
U.S. House of Representatives
2014-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 771
		IN THE HOUSE OF REPRESENTATIVES
		
			December 4, 2014
			Mr. Fattah submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Recognizing the 100-year anniversary of Big Brothers Big Sisters Southeastern Pennsylvania.
	
	
		Whereas Big Brothers Big Sisters Southeastern Pennsylvania is a nonprofit organization that
			 provides children facing adversity with strong, enduring, and
			 professionally supported one-to-one mentor relationships;
		Whereas Big Brothers Big Sisters Southeastern Pennsylvania serves children who are—
			(1)living in areas with a high poverty rate, areas with a high incidence of juvenile arrests, or
			 single-parent households;
			(2)impacted by homelessness or familial incarceration; or
			(3)attending a struggling school;
			Whereas mentors serving as advisors, role models, or friends can diminish risk factors, enhance
			 protective factors, and make a lasting impact on the lives of children;
		Whereas Big Brothers Big Sisters Southeastern Pennsylvania supports and enriches the lives of
			 children and promotes and reinforces positive activities, behaviors, and
			 attitudes by working with donors, partners, family members, volunteers,
			 and advocates;
		Whereas the Big Brothers Big Sisters Southeastern Pennsylvania mentor program is proven to help
			 at-risk children reach their potential;
		Whereas the Center for the Study and Prevention of Violence at the University of Colorado
			 classifies the Big Brothers Big Sisters Southeastern Pennsylvania mentor
			 program as a blueprint model intervention program for effectively reducing adolescent violent crime, aggression,
			 delinquency, and substance abuse;
		Whereas blueprint programs have the highest standards and meet the most rigorous tests of effectiveness and
			 replicability in the field of helping at-risk children;
		Whereas children who participate in the Big Brothers Big Sisters Southeastern Pennsylvania mentor
			 program perform better in school and develop better relationships with
			 their families and peers;
		Whereas Big Brothers Big Sisters Southeastern Pennsylvania makes meaningful, monitored matches
			 between adult volunteers, known as Bigs, and at-risk children, known as Littles, throughout Chester County, Delaware County, Montgomery County, and Philadelphia County;
		Whereas Big Brothers Big Sisters Southeastern Pennsylvania supports nearly 3,000 mentor matches
			 each year;
		Whereas an estimated 250,000 underserved children in southeastern Pennsylvania remain at risk for
			 academic failure; and
		Whereas Big Brothers Big Sisters Southeastern Pennsylvania is committed to bringing life-changing
			 work to the children in the region who need it the most: Now, therefore,
			 be it
	
		That the House of Representatives recognizes the 100-year anniversary of Big Brothers Big Sisters
			 Southeastern Pennsylvania.
		
